                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9        MARVIN DYKES and MARK HARRIS,                      CASE NO. C17-1549-JCC
10                  Plaintiffs,                              ORDER
11          v.

12        BNSF RAILWAY COMPANY,

13                  Defendant/Third-Party Plaintiff,
14
          CANADIAN NATIONAL RAILWAY
15        COMPANY,
16
                    Third-Party Defendant.
17

18
            This matter comes before the Court on Third-Party Defendant Canadian National
19
     Railway Company’s (“CNR”) motion to dismiss for lack of personal jurisdiction (Dkt. No. 43).
20
     Having thoroughly considered the parties’ briefing and the relevant record, the Court finds oral
21
     argument unnecessary and hereby GRANTS the motion for the reasons explained herein.
22
     I.     BACKGROUND
23
            In May 2017, Plaintiffs were working as the conductor and locomotive engineer aboard a
24
     BNSF Railway Company (“BNSF”) train when it derailed in British Columbia, Canada. (Dkt.
25
     No. 47-1 at 3, 14.) Plaintiffs had boarded the train the night before in Everett, Washington and
26


     ORDER
     C17-1549-JCC
     PAGE - 1
 1   were headed for the Thornton Railyard (“Thornton Yard”) located near Surrey, British

 2   Columbia. (Id. at 3, 11.) Thornton Yard is owned by third-party Defendant CNR. (Dkt. No. 47-3

 3   at 8.) CNR is a Canadian corporation with its principal place of business in Montreal, Quebec,

 4   Canada. (Dkt. No. 44 at 2.) BNSF is a U.S. corporation, incorporated in Delaware, with its

 5   principal place of business in Texas. (Dkt. No. 39 at 2.)

 6          In 2000, BNSF and CNR entered into an Interchange Agreement with Running Rights

 7   (“Interchange Agreement”) that allows BNSF to use sections of CNR’s tracks at and around

 8   Thornton Yard in order to interchange loaded and empty freight cars. (See Dkt. No. 50-2.)
 9   Specifically, the Interchange Agreement grants BNSF the right to operate its trains on CNR’s
10   railways at Thornton Yard, as well as on the tracks leading into and out of the railyard (a
11   segment known as the “Brownsville lead”). (Id. at 1–2; Dkt. No. 47-2 at 34.) The Interchange
12   Agreement only pertains to this segment of CNR’s railways in British Columbia. (See generally
13   Dkt. No. 50-2) (“[CNR] has agreed to provide BNSF with the right to operate trains over a
14   portion of [CNR’s] railway lines from Brownsville, B.C. to Surrey, B.C.”) The Interchange
15   Agreement also contains an indemnification provision that makes BNSF and CNR liable to one
16   another if either railroad is exclusively at fault for a collision or derailment occurring on the
17   tracks that are covered by the agreement. (Id. at 8.) The Interchange Agreement is to be governed
18   and interpreted in accordance with the laws of British Columbia and Canada. (Id. at 11.)

19          The BNSF train that Plaintiffs were working on was en route to Thornton Yard when it

20   derailed after hitting a broken rail on the Brownsville lead. (Dkt. Nos. 47-1 at 25, 52-2 at 5, 47-2

21   at 34–35.) Plaintiffs allege that they suffered severe injuries as a result of the derailment. (Dkt.

22   No. 47-3 at 24.) Plaintiffs filed this lawsuit in King County Superior Court against BNSF for

23   negligence under the Federal Employers’ Liability Act (“FELA”), 45 U.S.C. § 51. 1 (Dkt. No. 1-

24   2.) BNSF subsequently filed a third-party complaint against CNR for indemnity and contribution

25
            1
              BNSF removed the lawsuit to this Court. (Dkt. No. 1.) Additionally, Plaintiffs originally
26   filed separate lawsuits that the Court consolidated into this action. (Dkt. No. 9.)

     ORDER
     C17-1549-JCC
     PAGE - 2
 1   pursuant to the Interchange Agreement’s indemnification provision. (Dkt. No. 39.) Plaintiffs

 2   have not made any claims against CNR, nor has CNR made cross-claims against Plaintiffs. CNR

 3   moves to dismiss BNSF’s third-party complaint for lack of personal jurisdiction. (Dkt. No. 43.)

 4   II.      DISCUSSION

 5            A.     Legal Standard

 6            When a defendant moves to dismiss a case pursuant to Federal Rule of Civil Procedure

 7   12(b)(2), the plaintiff bears the burden of demonstrating that personal jurisdiction exists.2 See

 8   Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990). In resolving a Rule 12(b)(2) motion, the
 9   Court may consider affidavits, declarations, and other evidence outside of the pleadings. Doe v.
10   Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001). Where, as here, CNR’s motion is supported
11   only by written materials, such as the pleadings and affidavits, “the plaintiff need only make a
12   prima facie showing of jurisdictional facts.” Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir.
13   2015).
14            Where no applicable federal statute governs personal jurisdiction, a district court looks to
15   the forum state’s “long-arm” statute. See Fed. R. Civ. P. 4(k)(1)(A); Glencore Grain Rotterdam
16   B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1123 (9th Cir. 2002). Washington’s long-
17   arm statute permits the exercise of jurisdiction to the full extent of the Constitution’s Due
18   Process Clause. See Wash. Rev. Code § 4.28.185; Shute v. Carnival Cruise Lines, 783 P.2d 78,

19   79–80 (Wash. 1989), rev’d on other grounds by, Carnival Cruise Lines, Inc. v. Shute, 499 U.S.

20   585 (1991). Constitutional due process requires that a defendant have at least “minimum

21   contacts” with the relevant forum such that a court’s exercise of jurisdiction “does not offend

22   traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

23   310, 316 (1945). Depending on a defendant’s contacts with the forum state, it may be subject to

24

25            2
               Given that CNR was brought into this lawsuit as a third-party defendant, it is BNSF’s
     burden, as third-party plaintiff, to demonstrate that the Court possesses personal jurisdiction. See
26   Birzer v. Jockey’s Guild, Inc., 444 F. Supp. 2d 1005, 1008 (C.D. Cal. 2006).

     ORDER
     C17-1549-JCC
     PAGE - 3
 1   either general or specific personal jurisdiction. Easter v. Am. W. Fin., 381 F.3d 948, 960 (9th Cir.

 2   2004).

 3            Since neither party asserts that general jurisdiction applies here, the Court need only

 4   decide whether it can exercise specific jurisdiction over CNR. 3 The Ninth Circuit employs a

 5   three-part test to determine whether a defendant has sufficient contacts with a forum state to be

 6   subject to personal jurisdiction:

 7            (1) The non-resident defendant must purposefully direct [its] activities or
              consummate some transaction with the forum or resident thereof; or perform some
 8
              act by which [it] purposefully avails [itself] of the privilege of conducting activities
 9            in the forum, thereby invoking the benefits and protections of its laws;

10            (2) the claim must be one which arises out of or relates to the defendant’s forum-
              related activities; and
11

12            (3) the exercise of jurisdiction must comport with fair play and substantial justice,
              i.e. it must be reasonable.
13

14   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004) (citation omitted).

15   The plaintiff has the burden of proving the first two prongs. CollegeSource, Inc. v. AcademyOne,

16   Inc., 653 F.3d 1066, 1076 (9th Cir. 2011). If the plaintiff succeeds, the burden shifts to the

17   defendant to “set forth a ‘compelling case’ that the exercise of jurisdiction would not be

18   reasonable.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)).

              B.     CNR’s Motion to Dismiss
19
              BNSF asserts that the Court has specific jurisdiction over CNR because:
20

21            (1) CN[R] has a business relationship with BNSF that requires BNSF to use its
              Washington employees and equipment to transport goods from Washington up to
22            CN[R] in Canada and back to Washington; (2) this litigation arises out of that
              Washington-based business relationship, as the derailment occurred while BNSF
23
              3
24            General jurisdiction exists when a defendant’s contacts with the forum state are so
     “continuous and systematic” as to render the defendant essentially “at home” in that forum. See
25   Daimler AG v. Bauman, 571 U.S. 117, 134 (2014). The record conclusively demonstrates that
     CNR does not have systematic and continuous contacts with Washington, such that it could be
26   subject to general jurisdiction.

     ORDER
     C17-1549-JCC
     PAGE - 4
            was using its Washington employees to transport goods from Washington to CN[R]
 1          in Canada; and (3) the exercise of personal jurisdiction over CN[R] is reasonable
 2          and consistent with due process under the U.S. Constitution.
     (Dkt. No. 48 at 2.) As explained below, the Court lacks specific jurisdiction because CNR does
 3
     not avail itself of the benefits of doing business in Washington, and the third-party claims at
 4
     issue in this litigation do not arise out of CNR’s contacts with Washington.
 5
                    1.      Purposeful Availment
 6
            The Ninth Circuit has made clear that, “[a] purposeful availment analysis is most often
 7
     used in suits sounding in contract . . . [while a] purposeful direction analysis, on the other hand,
 8
     is most often used in suits sounding in tort.” Schwarzenegger, 374 F.3d at 802; see also Ziegler
 9
     v. Indian River Cty., 64 F.3d 470, 473 (9th Cir. 1995) (noting that “we apply different purposeful
10
     availment tests to contract and tort cases”). BNSF’s third-party claims against CNR sound in
11
     contract. 4 (See Dkt. No. 39 at 4–6.) BNSF asks the Court for a declaratory judgment that CNR is
12
     obligated to pay BNSF’s defense costs under the Interchange Agreement and that CNR breached
13
     this obligation by refusing to pay such costs. (Id. at 4–5.) BNSF further alleges that if Plaintiffs
14
     obtain a judgment against BNSF, CNR is obligated to indemnify BNSF or provide contribution
15
     toward the judgment. (Id. at 5–6.) Given that BNSF alleges contract claims, the Court will only
16
     analyze whether CNR purposefully availed itself of the privilege of conducting activities in
17
     Washington.
18
            A defendant purposefully avails itself of the privilege of doing business in the forum state
19
     where there is some evidence that it took action in the forum, such as signing or executing a
20
     contract. Schwarzenegger, 374 F.3d at 802. 5 The United States Supreme Court has found that a
21
            4
22            Although Plaintiffs bring statutory tort claims against BNSF, those claims are not
     relevant to assessing whether there is personal jurisdiction over CNR based on BNSF’s third-
23   party claims. The Court is also not persuaded by BNSF’s assertion that its contribution claim
     should be treated as a tort claim in resolving the jurisdiction issue. (Dkt. No. 48 at 11.)
24
            5
              This requirement appears to parallel the requirement under Washington law, cited by
25   BNSF, that “the nonresident defendant or foreign corporation must purposefully do some act or
     consummate some transaction in the forum state.” (Dkt. No. 48 at 5) (citing SeaHAVN, Ltd. v.
26   Glitnir Bank, 226 P.3d 141, 149 (Wash. Ct. App. 2010).

     ORDER
     C17-1549-JCC
     PAGE - 5
 1   defendant purposefully avails itself of the privilege of doing business in a forum where it

 2   “deliberately has engaged in significant activities within a State . . . or has created continuing

 3   obligations between [itself] and residents of the forum.” Rudzewicz, 471 U.S. at 476 (internal

 4   citations and quotation marks omitted). The purposeful availment requirement “ensures that a

 5   defendant will not be haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or

 6   ‘attenuated’ contacts.” Id. at 475 (citation omitted).

 7          There is no evidence that CNR has taken any actions inside Washington, much less that it

 8   “purposefully avail[ed] itself of the privilege of conducting activities within [Washington].” Id.
 9   CNR is a Canadian corporation whose principal place of business is in Canada. (Dkt. No. 44 at
10   2.) CNR is not licensed or registered to do business in Washington, does not maintain an agent
11   for service of process in the state, nor does it file tax returns there. (Id.) CNR does not own any
12   railroad tracks or land in Washington and none of its employees are based in the state. (Id.)
13   While CNR has U.S. subsidiaries, none of them are Washington corporations or have their
14   principal place of business in Washington. (Id.) Nor do any of CNR’s U.S. subsidiaries own
15   land, own tracks, or employ workers in Washington. (Id.)
16          The Interchange Agreement deals with the parties’ activities in Canada, not Washington
17   and its connection to Washington is attenuated. There is no evidence that suggests the
18   Interchange Agreement was negotiated, signed, or intended to be enforced in Washington. (See

19   generally Dkt. No. 50-2.) Indeed, the Interchange Agreement specifies that it is to be governed

20   according to the laws of British Columbia and Canada. (Id. at 10.) It is difficult for the Court to

21   see how the Interchange Agreement—which regulates the parties’ conduct in Canada under

22   Canadian law—creates a “substantial connection” to Washington or creates “continuing

23   obligations” with the state, such that CNR’s activities are “shielded by the ‘benefits and

24   protections’ of [Washington’s] laws.” Rudzewicz, 471 U.S. at 475–76 (citation omitted).

25          BNSF asserts that CNR has “an ongoing relationship with BNSF that contemplates and

26   requires BNSF to use its Washington employees and equipment to transport goods and materials


     ORDER
     C17-1549-JCC
     PAGE - 6
 1   from Washington to Canada, and requires BNSF trains go from Washington to Canada and back

 2   to ship goods on a daily basis.” (Dkt. No. 48 at 6.) BNSF offers the declaration of a contracting

 3   officer who gives a detailed description of BNSF and CNR’s interchange operations at Thornton

 4   Yard. (Dkt. No. 49 at 2–3.) The parties’ interchange operations are supposedly based on several

 5   agreements, whereby the parties will transfer and then transport each other’s freight across

 6   Canada and the United States. (Id.) According to the declaration, “approximately two BNSF

 7   interchange trains a day come from or via the BNSF rail network in Washington and cross in

 8   Canada at or near Blaine, Washington to the designated interchange point on CN’s track in
 9   Canada for furtherance beyond to their final destination in Canada.” (Id. at 3.)
10          BNSF’s theory of personal jurisdiction is unavailing for at least three reasons. First, the
11   only “activities” that BNSF alleges took place in Washington for the purpose of establishing
12   jurisdiction are not CNR’s, but BNSF’s. BNSF cannot point to a single action that CNR took in
13   Washington that relates to its third-party claims, other than that the BNSF train that derailed on
14   CNR’s railways passed through Washington on its way to Thornton Yard. But BNSF cannot
15   simply rely on the contacts it or Plaintiffs have with Washington to establish specific jurisdiction
16   over CNR. See Walden v. Fiore, 571 U.S. 277, 284 (2014) (“We have consistently rejected
17   attempts to satisfy the defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts
18   between the plaintiff (or third parties) and the forum State.”).

19          Second, the Interchange Agreement does not pertain to the expansive “business

20   relationship” that BNSF alleges it has with CNR. The Interchange Agreement deals with BNSF’s

21   use of CNR’s railways at and around Thornton Yard, and does not regulate BNSF’s operations in

22   Washington or anywhere outside British Columbia. (See Dkt. No. 50-2.) Although BNSF trains

23   travel through Washington to reach Thornton Yard in Canada, BNSF does not allege that its

24   trains only travel from Washington to Canada and back. The Interchange Agreement relates to

25   BNSF’s use of CNR’s tracks in Canada regardless of where the BNSF trains come from or

26   depart to. Moreover, the record demonstrates that in conducting its interchange operations at


     ORDER
     C17-1549-JCC
     PAGE - 7
 1   Thornton Yard, BNSF handles shipments from across the U.S. and Canada, not simply

 2   Washington. (See Dkt. No. 48.) The Interchange Agreement’s connection to Washington is

 3   exactly the type of “attenuated” contact that is insufficient to support personal jurisdiction. See

 4   Rudzewicz, 471 U.S. at 475–76.

 5          Third, the cases that BNSF asserts support its jurisdictional theory actually suggest the

 6   opposite under these facts. BNSF cites to a line of Washington cases that have found specific

 7   jurisdiction where an out-of-state company forms an “ongoing business relationship” with a

 8   Washington company. (Dkt. No. 48 at 7) (citing Precision Lab. Plastics, Inc. v. Micro Test, Inc.,
 9   981 P.2d 454, 457 (Wash. Ct. App. 1999)). In Precision Lab, the Washington Court of Appeals
10   found specific jurisdiction where an out-of-state medical company contracted with a Washington
11   plastics manufacturer to specially fabricate a 15 ml vial, which the medical company agreed to
12   buy three million of over a three-year period. Id. at 455. The Court of Appeals concluded that the
13   out-of-state company “purposefully and continuously transacted business within Washington
14   State,” by entering into a contract that contemplated “future consequences and . . . a continuing
15   relationship with ongoing obligations.” Id. at 457.
16          The facts of this case are wholly distinguishable from Precision Lab. The ongoing
17   business relationship that BNSF and CNR formed when they entered the Interchange Agreement
18   dealt with BNSF’s operations in Canada, not Washington. It is unclear to the Court what

19   “continuing obligations” CNR established with Washington by entering into the Interchange

20   Agreement, whereas the bilateral contract in Precision Lab required the plastics manufacturer to

21   perform its end of the bargain in Washington. And unlike the plastics manufacturer in Precision

22   Lab, BNSF is not a Washington-based company—it is a national railway carrier, incorporated in

23   Delaware and with its principal place of business in Texas. The other cases BNSF cites in

24   support of specific jurisdiction are similarly inapplicable. (See Dkt. No. 48 at 8–10.)

25                  2.      Litigation Arising from Forum Contacts

26          Nor do BNSF’s third-party claims arise out of or relate to CNR’s contacts with


     ORDER
     C17-1549-JCC
     PAGE - 8
 1   Washington. The Ninth Circuit applies a “but for” test to determine whether claims against an

 2   out-of-state defendant arise from its forum contacts. Shute v. Carnival Cruise Lines, 897 F.2d

 3   377, 385–86 (9th Cir. 1990). Under this test, a plaintiff’s injuries arise out of the defendant’s

 4   minimum contacts with the forum if the plaintiff would not have been injured “but for” the

 5   defendant’s minimum contacts with the forum state. Id.

 6          Here, CNR’s contacts with Washington were not the but-for cause of BNSF’s injuries. As

 7   the Court has already explained, CNR’s only contact with Washington is that some of BNSF’s

 8   trains pass through the state on the way to Thornton Yard. See supra Part II.B.1. Moreover, the
 9   Interchange Agreement—and its indemnification provisions that support BNSF’s third-party
10   complaint—deals with BNSF’s conduct in Canada and is governed by Canadian law. (Dkt. No.
11   50-2.) The scope and terms of the Interchange Agreement do not support BNSF’s assertion that
12   “[t]hese claims would not have occurred but for the fact that CN[R] maintained an ongoing
13   business relationship with BNSF that required BNSF to use its Washington employees to
14   transport goods from Washington to [CNR] in Canada and back.” (Dkt. No. 48 at 11) (emphasis
15   added). The Interchange Agreement requires no such thing.
16          Nor can the derailment itself be considered the “but-for” cause of BNSF’s injuries
17   because that accident occurred in Canada, not Washington. And as the Court has already
18   detailed, CNR does not have any other business contacts with Washington. See supra Part II.B.1.

19   As with the purposeful availment prong, BNSF cites to Washington case law that does not

20   support a finding of jurisdiction. See Raymond v. Robinson, 15 P.3d 697, 703 (Wash. Ct. App.

21   2001) (“This court applies the ‘but for’ test to determine whether a claim against a nonresident

22   business arises from, or is connected with, its solicitation of business within the state.”)

23   (emphasis added). CNR has not conducted the type of activities inside of Washington that would

24   make it appropriate for the Court to exercise personal jurisdiction.

25          Having concluded that CNR neither purposefully availed itself of the benefits of

26   conducting business in Washington nor that BNSF’s third-party claims arise from CNR’s


     ORDER
     C17-1549-JCC
     PAGE - 9
 1   contacts with Washington, the Court need not decide whether the exercise of jurisdiction would

 2   be reasonable. See CollegeSource, Inc., 653 F.3d at 1076. BNSF has failed to meets it burden of

 3   showing a prima facie case of specific jurisdiction.

 4   III.   CONCLUSION

 5          For the foregoing reasons, Defendant Canadian National Railway Company’s motion to

 6   dismiss (Dkt. No. 43) is GRANTED. Defendant BNSF Railway Company’s third-party

 7   complaint against Defendant Canadian National Railway Company is DISMISSED without

 8   prejudice for lack of personal jurisdiction.
 9          DATED this 20th day of December 2018.




                                                            A
10

11

12
                                                            John C. Coughenour
13                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1549-JCC
     PAGE - 10
